Name: Commission Regulation (EC) No 636/94 of 22 March 1994 amending for the fifth time Regulation (EC) No 3337/93 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: prices;  animal product;  means of agricultural production;  Europe;  trade policy;  agricultural activity
 Date Published: nan

 No L 79/12 23 . 3. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 636/94 of 22 March 1994 amending for the fifth time Regulation (EC) No 3337/93 adopting exceptional support measures for the market in pigmeat in Belgium Whereas an error has been found in Annex I to Regula ­ tion (EC) No 3337/93 which has been applied from 9 February 1994 ; whereas this error should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in one production region in Belgium, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3337/93 (3), as last amended by Regulation (EC) No 334/93 0 ; Whereas it is necessary to adjust the buying-in price for pigs to the present market situation taking into account the increase in market prices as from 7 March 1994 ; Whereas in view of a new outbreak of classical swine fever, the veterinary and commercial restrictions have been extended by the Belgian authorities to a new region at end February 1994 ; whereas it is appropriate to include, as from 7 March 1994, the animals coming from this region in the buying-in price scheme provided for by Regulation (EC) No 3337/93 ; Whereas the region around the municipality of Wingede is no longer subject to veterinary and commercial restric ­ tions and should therefore be excluded from the buying-in scheme provided for by Regulation (EC) No 3337/93 ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3337/93 is hereby amended as follows : 1 . Article 4 is amended as follows : (a) in paragraph 1 , 'ECU 105' is replaced by 'ECU 110' and 'ECU 89' is replaced by 'ECU 94' ; (b) in paragraph 2, 'ECU 30' is replaced by 'ECU 36' and 'ECU 25,5' is replaced by 'ECU 31 ' ; (c) in paragraph 3, 'ECU 23? is replaced by 'ECU 29' and 'ECU 19,5' is replaced by 'ECU 25' ; 2. Annex I is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 March 1994. However, the inclusion of point (i) into Annex I to Regulation (EC) No 3337/93 shall apply with effect from 9 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5 . 1989, p. 12. 0 OJ No L 299, 4. 12. 1993, p. 23. 0 OJ No L 43, 16. 2. 1994, p. 1 . 23. 3 . 94 Official Journal of the European Communities No L 79/13 ANNEX 'ANNEX I (a) Part of the municipality of Maldegem located : 1 . south of the streets : Meeuslaan, Schautenstraat, Bogaardestraat and N 9 national road ; 2. east of the streets : Stationsstraat, Noordstraat, Aardenburgsekalseide to the Leopold-canal ; 3 . south of the Leopold-canal . (b) Part of the municipality of Sint-Laureins located : 1 . south of the Leopold-canal ; 2. west of Sint-Jansstraat. (c) Part of the municipality of Kaprijke located west of N 456 of national road. (d) Part of the municipality of European located west of the following roads : N 456 national road of the crossing with Zevekotestraat, Zevekotestraat, Kromvelde to the crossing with Oostendestraat, Belzeledorp, Kuitenbergstraat and Kuitenberg. (e) Part of the municiaplity of Lovendegem located est of the following roads : Pyramidestraat, Kuitenber ­ straat, Appensvoorde, Larestraat, Vaartstraat, Koning Leopoldstraat, Lobrug, Lostraat. (f) Part of the municipality of Nevele located : 1 . west of Lostraat, Eikendreef, Veldestraat, Stationsstraat, Landegemdorp and Vosselarestraat to E 40 motorway ; 2. north of the E 40 motorway. (g) Part of the municipality of Aalter located north of the E 40 motorway. (h) Part of the municipality of Beernem located : 1 . north of the E 40 motorway to the crossing with Wingenesteenweg ; 2. east of Wingenesteenweg, Stationsstraat, Scherpestraat, Beernemstraat, Knesselarestaat to the crossing with Hoogstraat and Hoogstraat to the border of the Province. (i) The municipality of Knesselare. (j) The municipalities of Eeklo, Waarschoot and Zomergem.